Opinion issued August 11, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00427-CV
———————————
radford gene
steel, Appellant
V.
lisa
collins, Appellee

 

 
On Appeal from the 300th District Court 
Brazoria County, Texas

Trial Court Cause No. 56047
 

MEMORANDUM OPINION
Appellant, Radford Gene Steel, has filed a motion to
dismiss the appeal.  No opinion has
issued.  Accordingly, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices
Jennings, Bland, and Massengale.